Citation Nr: 1749272	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-35 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative disc disease with degenerative changes of lumbar spine, to include mid-back pain. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1978 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under The Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to assist  includes the duty to obtain a medical examination or opinion when necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty is triggered if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but "(a) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, or § 3.317 that manifested during an applicable presumptive period; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability."  38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  The requirement that the disability may be associated with service is a "low threshold" standard and can include evidence of continuity of symptomatology capable of lay observation.  McLendon, 20 Vet. App. at 83. 

The Veteran's VA and private medical records show evidence of a current diagnosis of a herniated nucleus pulposa and degenerative changes of the L4-L5 discs.  The Veteran has identified an in-service event-an assault by fellow servicemembers while at sea-that he claims is associated with the currently diagnosed disability.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.  Because neither has of yet been provided, further development is required.

Furthermore, as the most recent VA treatment records associated with the file are from April 2011, it is necessary to obtain the Veteran's more recent VA treatment records and any relevant private medical records, if applicable, in order to accurately adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the St. Louis VA Medical Center since April 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA spine examination.  

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions, to include his assertion that he was attacked by fellow servicemembers while at sea and dropped on his back onto a protrusion on the ship's deck plates.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The fact that this particular incident and subsequent treatment are not of record should not be considered.  The examiner must question the Veteran about the event, his symptoms, and provide his or her medical opinion based upon those statements and a medical evaluation of those statements.  It is within the examiner's discretion to discuss the medical feasibility of statements made by the Veteran.  A discussion of findings is required.  

The physician should clearly identify all current disabilities of the back.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.  The rationale should include not only the examiner's findings, but an explanation of the significance of those findings in developing a medical opinion. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


